Lake, Ch. J.
This was an action for the recovery of the possession of an iron safe, brought by the plaintiffs in error. There is no question concerning the pleadings raised. These are in the usual form: the defendant pleading the general issue of non detinet, and also property in another. The alleged, errors all occurred during the trial of the case.
I. The first error of the assignment is, that certain testimony offered by the defendant was erroneously admitted to the jury. This testimony consisted of the record of the proceedings of the board of county commissioners of said county, at a special meeting held on the twenty-ninth day of November, 1873, called, as specified in the notice, “ for the purpose of approving official bonds and auditing accounts.” The chief objection urged against the admissibility of this record is, that the objects of the meeting, as set out in the notice, did not include-the sale or disposal of the safe, and that for this reason, the action of the board in that behalf was wholly unauthorized and void.
To this proposition, however, we cannot give our assent. It is true, that the statute requires the county clerk, in calling a special meeting of the board, to state in the notice the “objeet of calling the commissioners together.” Sec. 11, Ohap. 13, G-eneral Statutes. But we do not think that, when so assembled, the board is, in all respects, confined strictly to the objects specified in the notice. By section fourteen of the same chapter, it is expressly provided, that, “ The board of county commissioners, at any meeting, shall have power: 1. To make all orders respecting the j>roperty of the county, to sell the public grounds of the county, and to purchase other grounds in lieu thereof,” etc., etc. This, we think, makes it quite clear, that, in making sale of the safe to Yalen*230tine at this special meeting, the commissioners did not transcend their authority. In the admission of this record, therefore, there was no error.
II. It is next objected, that the court erred in ruling from the jury certain evidence offered in rebuttal by the plaintiffs.
On this point the bill of exceptions merely states, that “ the plaintiff offered in evidence the record of the proceedings of the county commissioners contained in book number one,” to prove certain facts particularly set forth. But the record is silent as to what this book contained. "We are not advised, as to what the evidence offered was, nor of the reason for not permitting it to go to the jury. It is impossible, therefore, for us to determine whether the testimony rejected was material or not. Unless the error complained of be affirmatively shown, it will be presumed that the ruling of the court was correct. In such case the bill of exceptions ought to contain the rejected testimony as offered, together with the grounds of objection which the court sustained, so that .the identical question can be presented in this court for review. By no other course can it be ascertained whether the testimony ought to have gone to the jury or not.
III. The next error complained of was in giving the following instruction, viz: “That the board of county commissioners, at their meeting on November 29, 1873, had authority to audit and adjust the claim of Thomas W. Yalentine for extra work, etc., and render final decision in respect to said claim, and to sell and dispose of the safe, the chattel in controversy; and the acts and orders of said board, at that time, are valid and binding on the plaintiff in this action.” This instruction was based upon, and fully authorized by, the undisputed evidence of what was done at the special meeting of the *231commissioners on the 29th of November, at which the claim of Yalentine for extra work was allowed, and the safe in question turned over to him in part payment.
We discover no error in this record; and the judgment of the district court is affirmed.
Judgment affirmed.